         Case 7:19-cr-00562-KMK Document 34 Filed 04/22/20 Page 1 of 1
         Case 7:19-cr-00562-KMK Document U.S.
                                         38 Filed 04/23/20
                                              Department     Page 1 of 1
                                                         of Justice

                                                              United States Attorney
                                                              Southern District ofNew York


                                                              United States District Courthouse
                                                              300 Quarropas Street
                                                              White Plains, New York 10601


                                                              April 22, 2020

BY ECF AND E-MAIL
The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

       Re:     United States v. Damon Hawkins and Jamal Stephenson, 19 Cr. 562 (KMK)

Dear Judge Karas:

        The Government respectfully submits this letter, with the consent of defense counsel to
defendants Damon Hawkins and Jamal Stephenson, to request that the Court (1) briefly adjourn,
for approximately two weeks, the status conference currently scheduled for April 23, 2020 at 2
p.m., and (2) exclude time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), until the date
of the next appearance. With an approximately two-week adjournment, the Government
anticipates that pre-trial dispositions will be finalized with both defendants. Indeed, a change-of-
plea hearing for Hawkins is scheduled for April 24 and the parties are targeting the end of next
week as Stephenson's change-of-plea hearing date. The Government thus respectfully requests
that the Court exclude time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), until the date
of the next appearance, in order for the parties to continue to pursue and finalize pre-trial
dispositions, and submits that such exclusion of time is in the interest of justice. Counsel to
Hawkins and Stephenson consent to the above requests.


   A-;{?J)?/_pd_ . ~JL                                        Respectfully submitted,

  UJ_AJ}/- tu1I/ ho Jol {}_                                   GEOFFREY S. BERMAN
                                                              United States Attorney
 /lnn. ~IJ/Jnf'nCJL       ()/h
 ~/:P/1_:)'o'         a.c    /0: 3 o /-J-/h
  5     g       _          ~ '. oltJ cf-. . By:               Isl David R. Felton
 / ....,1/)?i.L 1,,CJ.- 5 ~     :          J<J'.11            David R. Felton/Samuel L. Raymond
                                 ,     ~         f'-::::r-~   Assistant United States Attorneys
                    . , . . ., , .          ~   ·£ ~          Tel: (914) 993-1908/(212) 637-6519
                      KE~NETH M. ¥..Af'..A::) lJ.S.D.Ju'       j;;)   i   l.;2   o
cc:    Daniel A. Hochheiser, Esq. (counsel to H~~~s) (lSy ECF and e-mail)
       Michael K. Burke, Esq. (counsel to Stephenson) (by ECF and e-mail)
